DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending.

Election/Restrictions
Applicant's election with traverse of Species I (described in claims 1-7) and Sub-species B (described in claim 3) in the reply filed on 01/24/2022 and the follow-up telephonic interview on 02/11/2022 is acknowledged.  The traversal is on the ground(s) that examination of the claim set as a whole would not be a serious burden on the Examiner.  This is not found persuasive because:
Species I (claims 1-7), Species II (claim 8) and Species III (claims 9-12), each recite mutually exclusive and non-obvious features. 
The claims of Species I are characterized by the recitation of, “a multi-factor authentication method is required at the safe to accept the electronic user fob on the first access attempt by that fob” wherein said multi-factor authentication is broadly recited;
Species II is characterized by the recitation of, “an authentication fob is used to expedite the authentication of new electronic user fobs by requiring presentation of the authentication fob at the safe to accept the electronic user fob on the first access attempt by that fob at that safe, and the user may authenticate with the electronic user fob alone on subsequent safe access”;
while Species III is characterized by the recitation of, “a multi-factor authentication method is required…if the permissions of the user have been modified since the fob was last used at that safe”.  
Absent a statement from the Applicant’s representative that the aforementioned features are obvious variants, each one over the other, the requirement for restriction to a single species is maintained as proper.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II, there being no allowable generic or linking claim. 
Applicant timely traversed the election requirement in the reply filed on 01/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIOBBI (U.S. Pub. 2007/0245157) in view of MARDKHA (US 2017/0228569).
Regarding claim 1,
Giobbi teaches a system comprising a networked central database, an electronic safe, and an electronic user fob:
the networked central database (see elements 112-116 in fig. 1) storing safe users and associated unique identification numbers;
the electronic safe controlled by an electronic safe controller ([0063] teaches that the system may be applied to opening a vault);
an electronic fob reader (108 in fig. 1) for reading electronic user fobs (PDK 102 in fig. 1; [0035] teaches that  the PDK 102 can be standalone as a portable, physical device),  wherein the electronic safe is at least in occasional communication with the networked central database by way of a network connection, a list of allowed safe users and corresponding access rights are exchanged from the networked central database ([0031] teaches that the reader 108 is communicatively coupled to network 110 to receive and/or transmit information to remote databases; [0034] teaches that registries 114-116 are securely-accessible databases coupled to the network 110 that store, among other items, PDK, Notary, and Reader information; [0056] teaches that the reader 108 can download lists from a remote database and can update the list and/or send updates to remote registries 114-116), the controller authenticates safe users for the purpose of granting access to secure data stored within the controller ([0030] teaches that the reader receives uniquely identifying information from fob 102 and initiates an authentication process), door access, or both ([0027] and [0063] teaches providing physical and/or digital access);
the electronic user fob contains at least the user’s unique identification number ([0027] teaches that the PDK uniquely identifies the PDK and the user; also see [0028]), and wherein, a multi-factor authentication method is required at the safe to accept the electronic user fob on the first access attempt by that fob at that safe ([0030] teaches that fob 102 must be in the proximity zone of the reader i.e., “at the safe” each time, thus encompassing “on the first attempt”) , a first factor authentication being presentation of the electronic user fob at the electronic safe ([0057] teaches a first layer authentication when fob 102 moves within range); and
the user is authenticated with the electronic user fob alone on subsequent electronic safe access ([0030] teaches fob 102 is authenticated alone on subsequent attempts, provided that the fob 102 is within proximity).
	Giobbi teaches in [0051] that the reader is configured to input from the user at the point of transaction. Giobbi fails however, to teach that said list is transmitted to the safe. 
MARDKHA (US 2017/0228569) teaches in [0008] that a reader may be located on the exterior of the safe, the safe door, or located separately from the safe altogether.


Regarding claim 4,
Giobbi teaches that the electronic fob has a uniquely programmed and unalterable identification number (fob id) which is employed as the user’s unique identification number ([0037] teaches that fob 102 includes unique biometric data; [0043] teaches that a ‘notary’ is require in order to add the biometric data).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIOBBI (U.S. Pub. 2007/0245157) in view of MARDKHA (US 2017/0228569) as applied to claim 1 and further in view of BLASER (US 2017/0300721).
Regarding claim 3,
	Giobbi in combination with Mardkha teaches the system of claim 1, but fails to expressly teach that the multi-factor authentication method includes the presentation of a recognized electronic fob having a similar or higher privilege level as the electronic user fob.
	BLASER teaches an authentication method which requires the presentation of a recognized electronic fob having a similar or higher privilege level as the electronic user  ([0007] teaches using first and second security fobs wherein one of said first and second security fobs is a manager security fob (corresponding to “a recognized electronic fob having a similar or higher privilege level”) and wherein authentication of the non-manager fob requires a connection sequence wherein the manager security fob is connected, followed by a connection of the non-manager security fob.)
Before the effective filing date of the invention, it would have been obvious to further modify Giobbi per the teachings of Blaser, requiring the presentation of a recognized electronic fob in order to authenticate the other fob, since Blaser teaches that such technique shall reduce the risk of a security fob being used in an unauthorized manner by controlling which security fobs are authorized.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIOBBI (U.S. Pub. 2007/0245157) in view of MARDKHA (US 2017/0228569) as applied to claim 4 and further in view of SHIKARI (US 2020/0137744).
Regarding claim 5,
Giobbi as modified by Mardkha teaches the system of claim 4 wherein the fob id is unique and utilized for media access ([0063] of Giobbi teaches that the system transaction includes enabling access to secure or digital assets, said digital assets are interpreted as corresponding to “media access”). Giobbi, as modified, fails to expressly teach that the fob id has at least 48 bits.
SHIKARI teaches in [0156] that a tag ID may comprise but 32 or 64 bits. Before the effective filing date of the invention, it would have been obvious to further . 

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIOBBI (U.S. Pub. 2007/0245157) in view of MARDKHA (US 2017/0228569) as applied to claim 1 and further in view of SHAKEDD (US 2021/0019482).
Regarding claims 6 and 7,
	Giobbi as modified by Mardkha teaches the system of claim 1 but fails to expressly teach that when user permissions for the electronic fob are to be increased, an authentication fob is presented to and recognized by the electronic safe to confirm the increased permissions for a first time.
	Shakedd teaches a system by which a tag (corresponding to the “electronic fob” of the claim) may be modified. [0466] teaches that using network interface 20010, an authorized user may read, alter, add, remove, or share the information related to a tag for which authorization was provided, at least the adding of information is interpreted as corresponding to an increase in permissions, as claimed. [0495] teaches that in an instance where device 20008 requests to modify tag 1100, the device 20008 must first be determined to be an authorized entity associated with the particular identification tag 1100 (device 20008 is interpreted as corresponding to an “authentication fob”).  [0493] teaches that when device 20008 (“authentication fob”) is an authorized device, the tag (“electronic fob”) information is enabled to be changed for subsequent presentation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689